Citation Nr: 0811145	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-41 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1970 
and from September 1970 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The veteran died at Springhill Memorial Hospital from 
idiopathic pulmonary fibrosis in September 2003.  Prior to 
the veteran's death in September 2003, he was service 
connected for incomplete right ulnar nerve palsy, 40 percent; 
tinnitus, 10 percent; residual, gunshot wound, right elbow, 
10 percent; fracture, left distal wrist, noncompensable; and 
bilateral hearing loss, noncompensable.  His combined rating 
was 50 percent.

The United States Court of Appeals for Veterans Claims 
(Court) held in July 2007 in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53, that when adjudicating a claim for dependency 
and indemnity compensation (DIC), VA must perform a different 
analysis depending on whether a veteran was service-connected 
for a disability 



during his or her lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC claim must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Based on the 
Board's preliminary review of the claim for service 
connection for the cause of the veteran's death and the 
December 2003 and February 2004 notice provided to the 
appellant pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103a, 5107 (West 2002 & 
Supp. 2005) (VCAA), the Board finds that a remand is 
warranted so that the appellant can be provided with a new 
VCAA notice letter that complies with the Court's holding in 
Hupp.  The appellant should be sent adequate VCAA notice 
concerning her Chapter 35 benefits claim as well.  

The appellant indicated in March 2004 that the Social 
Security Administration (SSA) had found the veteran to be 100 
percent disabled before his death.  Records considered by the 
SSA may be relevant to the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, they should be obtained.

As stated above, the veteran died at the Springhill Memorial 
Hospital in September 2003.  His terminal hospital records 
are not of record and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter, noting (1) a statement 
of the conditions for which the veteran 
was service-connected at the time of 
his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53.  The appellant 
should also be sent VCAA compliant 
notice concerning her claim for Chapter 
35 benefits.  

2.  Obtain a copy of any SSA decision 
denying or granting disability benefits 
to the veteran.  Request from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran' s claim for 
disability benefits.

3.  Obtain the veteran's medical 
records, including his terminal 
hospital records, from the Springhill 
Memorial Hospital.

4.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



